Citation Nr: 9921274
Decision Date: 07/30/99	Archive Date: 09/09/99

DOCKET NO. 96-05 785               DATE JUL 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased evaluation for psoriasis, currently
rated as 50 percent disabling.

2. Entitlement to a compensable evaluation for the residuals of a
right salpingectomy.

3. Entitlement to service connection for a psychiatric disorder, to
include depression and a bipolar disorder.
-----------------------------------------------------------------
1 The veteran has also been known by the following designations:
[REDACTED]

4. Whether new and material evidence has been submitted sufficient
to reopen a claim for entitlement to service connection for
psoriatic arthritis.

5. Entitlement to an effective date earlier than July 6, 1994, for
the granting of a total disability rating based on individual
unemployability due to the veteran's service-connected
disabilities.

6. Entitlement to an effective date earlier than July 6, 1994, for
the granting of service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION 

The veteran had active military service from August 1974 to
September 1976.

2 - 

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO), in Phoenix, Arizona. 2

[As of the date of this decision, the veteran's claim is contained
in six volumes. When possible, the Board will reference the volume
where a particular document may be found.]

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the agency of original
jurisdiction.

2. The veteran has a history of acute and chronic psoriasis with
the most recent colour pictures showing eruptions on her head,
torso, legs, and arms. Itching, erythemia, and exfoliation are
present. However, the veteran has not been diagnosed as having
pemphigus or dermatitis exfoliative with constitutional symptoms.

3. The RO denied entitlement to service connection for psoriatic
arthritis in February 1993; the claimant did not file a timely
appeal.

4. Additional evidence proffered by the veteran since February 1993
include numerous statements, testimony, and various VA medical
records and examination
----------------------------------------------------------------
2 Since the issuance of the Phoenix RO decisions, the veteran has
relocated to Florida. Because the veteran has frequently moved
since her discharge from the service, the St. Petersburg RO is put
on notice that she is mobile and that contacting her may be
difficult. If possible, and if necessary, the RO should forward
copies of this decision and any subsequent paperwork to her local
accredited representative and her next-of-kin.

3 - 

reports. This evidence has not provided the veteran with a positive
and medically proven diagnosis of psoriatic arthritis.

5. The evidence submitted is not relevant and probative, and is not
sufficient to reopen the claim for entitlement for service
connection for psoriatic arthritis.

6. The veteran submitted a claim for PTSD on April 18, 1991.

7. After analyzing the veteran's case, the RO denied her claim in
1993. The veteran reapplied for benefits and in July 1994, said
benefits were granted to her.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for
psoriasis have not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991
& Supp. 1998); 38 C.F.R. 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4,
Diagnostic Codes 7816 and 7806 (1998).

2. Evidence received since the originating agency denied
entitlement to service connection for psoriatic arthritis in
February 1993 is not new and material, and the claim for that
benefit has not been reopened. 38 U.S.C.A.  1110, 1131, 5108, 7104
(West 1991 & Supp. 1998); 38 C.F.R. 3.104(a), 3.156(a), 20.1100,
20.1105 (1998).

3. The February 18, 1993, rating decision denying entitlement to
service connection for PTSD did contain clear and unmistakable
error, and a reversal is warranted. 38 C.F.R. 3.105 (1993).

4. The criteria for an earlier effective date of February 18, 1993,
for the granting of entitlement to service connection for PTSD have
been met. 38 U.S.C.A. 5107, 5110 (West 1991 & Supp. 1998); 38
C.F.R. 3.400 (1998).

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

While stationed in Germany in 1976, the veteran was presented
before a military Physical Evaluation Board for the purposes of
determining whether she was fit for further duty due to a skin
disorder. The disability in question was psoriasis. For the
purposes of further evaluating her skin condition, she was sent to
Walter Reed Army Medical Center in August 1976. Unfortunately,
while she was being evaluated, the veteran was raped and became
pregnant. Shortly after the rape, she was released from active duty
as a result of her skin condition.

In September 1976, she was treated in Naples, Florida, by a Doctor
T. G. Gahagan, for severe abdominal pain due to an ectopic
pregnancy. Letter from Dr. T. G. Gahagan, July 29, 199 1. Volume 3.
She underwent a D&C (dilation and curettage), taparoscopy, and an
exploratory laparotomy resulting in the removal of the right
Fallopian tube as a result of the ectopic pregnancy. Five months
later, she applied for VA benefits - she requested service
connection for psoriasis and "pregnancy complications". Said
benefits were granted. VA Form 21-6796, Rating 3 Decision, March
31, 1978. 3 Volume 1. When service connection was granted for
"pregnancy complications", the RO acknowledged that the veteran was
suffering from a disability "directly attributable to unusual
circumstances of service" [emphasis added]. Id. In other words, or
at least in the eyes of the Board, the RO latently recognized the
fact that the veteran had been raped (unusual circumstances) while
in service.
-----------------------------------------------------------------
3 Service connection was granted specifically for the residuals of
a right salpingectomy, with special monthly compensation granted
for the loss of use of a creative organ.

- 5 -

Then in May 1983, the veteran, as a result of pelvic inflammatory
disease, underwent an exploratory laparotomy with left
salpingectomy and appendectomy for a ruptured left Fallopian tube
associated with intraperitoneal bleeding. Four years later, in
March 1987, she underwent a total abdominal hysterectomy and
bilateral oophorectomy. Per Dr. Gahagan, said surgery was performed
because the veteran experienced ". . . recurrent pelvic pain
associated with endometriosis of the ovaries and adenomyosis of the
uterus" along with ". . . chronic cervicitis and fibrous adhesions
secondary to previous pelvic inflammatory disease". Letter from Dr.
T. G. Gahagan, July 29, 1991. Volume 3.

Following her hysterectomy, the veteran applied for VA benefits for
the residuals of the 1987 surgery. The RO denied her claim stating
that the surgeries performed in 1983 and 1987 were unrelated to
either her military service or any incident therein or to the 1976
right salpingectomy. VA Form 21-6796, Rating Decision, June 8,
1987. Volume 2. [During this time period, the veteran's disability
rating for psoriasis was raised from 30 percent to 50 percent.]

From 1987 to 1991, the veteran continued to receive treatment for
her skin condition. She also sought help for a bipolar disorder and
PTSD. About this same time (April 1991), the veteran requested
service connection for a psychiatric disorder. She contended that
her then current condition was related to the rape she suffered
therefrom while in service. In conjunction with her claim, a PTSD
Exam was accomplished in March 1992. Upon completion of said exam,
the veteran was diagnosed as having PTSD and a bipolar disorder.
After a review of the evidence, the RO denied service connection
because there was ". . . a lack of verification of the claimed
stressor and establishment of a link between that stressor and the
veteran's current condition." See VA Form 21-6796, Rating Decision,
February 18, 1993. Volume 3. [In essence, the RO denied service
connection for PTSD even though service connection had been granted
in 1976 for the residuals of a right salpingectomy. If the reader
remembers, service connection had been granted for

6 -

said residuals because the salpingectomy was caused by or the
result of the rape the veteran experienced while in service.]

The Board also notes that while the veteran was in the middle of
the above claim, Dr. Gahagan wrote and submitted his already
reference letter. See above. In addition to writing what has
already been quoted, Dr. Gahagan further wrote:

I believe [the veteran] has been suffering a long standing bipolar
depression associated with the rape which occurred in 1976, and I
feel she is disabled because of this severe depression. I also feel
she developed some pelvic inflammatory disease associated with the
previous rape, as well as the ectopic pregnancy, and her subsequent
surgeries were related to the original rape.

It is my feeling that she is totally disabled as a result of this
problem.

(Emphasis added.) To add credence to his statement, Dr. Gahagan
submitted the veteran's medical records that dated back to
September 1976 - the month the veteran was released from active
duty.

As a result of the veteran's two service-connected disabilities not
being rated higher in February 1993, the veteran file an appeal to
the Board. Although she started her appeal, she then suddenly
withdrew her appeal in March 1994. Addendum to Letter from the RO
to the veteran, undated. Volume 3.

Because of the veteran's continuing claim that she was suffering
from PTSD, another psychiatric examination was conducted in
December 1994. Volume 4. Again, the veteran was diagnosed with both
a bipolar affective disorder and PTSD.

- 7 -

The PTSD was classified as severe in degree. A GAF (Global
Assessment Functioning) score of 35 to 40 was given. Additionally,
orthopaedic, dermatological, and gynecological examinations were
also accomplished.

Two months later, the RO issued a decision that denied entitlement
to an increased evaluation for the veteran's skin disability and
the residuals of a right salpingectomy. VA Form 21-6796, Rating
Decision, February 9, 1995. The RO did, however, grant service
connection for PTSD and it assigned a 50 percent disability rating
therefor. On the rating decision form, the RO noted the following:

Service connection for post traumatic stress disorder had
previously been denied by rating dated February 17, 1993, based on
no evidence verifying the veteran's stressful event in service. The
stressful event claimed by the veteran was a rape in August of
1976. The available service medical records were negative for any
evidence of the rape. There are, however, no service medical
records available for the last month of service. Evidence
previously in the claims file includes the report of surgery in
September 1976 in Florida for ectopic pregnancy, which resulted in
the removal of right Fallopian tube, which had been service
connected based upon its close proximity to service. During that
hospitalization, the veteran gave a history of being raped about 5
weeks previously. She also gave a history of having been given a
shot following the rape to prevent pregnancy. As previously stated,
VA examination in March 1992 diagnosed post traumatic stress
disorder and bipolar disorder....

8 - 

Although there is no confirmatory evidence in the service medical
or personnel records of the alleged rape incident in 1976, the
secondary evidence provided by the veteran, including the
supporting statement by her month, along with the evidence already
in the file, including the history of the rape in the hospital
report shortly after service for ectopic pregnancy, is considered
to be of probative value and resolving all reasonable doubt in the
veteran's favor, service connection for post traumatic stress
disorder will be granted.... The effective date will be July 6,
1994, date of reopened claim.

The RO did not grant a total rating based on individual
unemployability, nor did it grant service connection for depression
or a bipolar disorder. Additionally, the RO did not reopen the
veteran's claim for entitlement to service connection for psoriatic
arthritis. The veteran was notified and she appealed that decision.

During the course of the appeal, the veteran filed a VA Form 21-
8940, Veteran's Application for Increased Compensation Based on
Unemployability. A total rating was then granted in April 1996; the
effective date of the award was July 6, 1994. VA Form 21-6796,
Rating Decision, April 4,1996. Volume 6. When granting this
benefit, the RO was circumspect as to which specific disability
prevented her from obtaining and maintaining gainful employment.
Instead it merely stated that that she ". . . was unable to secure
or follow a substantially gainful occupation as a result of
service-connected disabilities." Id. With respect to this decision,
after receiving notification of the award, the veteran expressed
disagreement with the decision. Specifically, she averred that she
should be assigned an earlier effective date for the total rating
because she was unemployable prior to July 1994. The claim has
since been sent to the Board for review.

9 -

I. Increased Evaluation

In accordance with 38 U.S.C.A. 5107 (West 1991 & Supp. 1998),
Murphy v: Derwinski, 1 Vet. App. 78 (1990), and Shipwash v. Brown,
8 Vet. App. 218 (1995), the appellant has presented a well-grounded
claim. The facts relevant to this appeal have been properly
developed and the obligation of the VA to assist the veteran in the
development of his claim has been satisfied. Id.

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R.
Part 4 (1998). Separate rating codes identify the various
disabilities. 38 C.F.R. Part 4 (1998). In determining the current
level of impairment, the disability must be considered in the
context of the whole recorded history, including service medical
records. 38 C.F.R. 4.2, 4.41 (1998).

"The regulations do not give past medical reports precedent over
current findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
While the evaluation of a service- connected disability requires a
review of the appellant's medical history with regard to that
disorder, the United States Court of Appeals for Veterans Claims,
formerly known as the United States Court of Veterans Appeals, and
hereinafter the Court, has held that, where entitlement to
compensation has already been established, and an increased in the
disability rating is at issue, the present level of disability is
of primary concern. Ibid; Peyton v. Derwinski, 1 Vet. App. 282
(1991); 38 C.F.R. 4.1, 4.2 (1998). An evaluation of the level of
disability present also includes consideration of the functional
impairment of the veteran's ability to engage in ordinary
activities, including employment, and the effect of pain on the
functional abilities. 38 C.F.R. 4.10, 4.40, 4.45, and 4.59 (1998).

The veteran's psoriasis has been rated by analogy pursuant to the
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 7816 and 7806
(1998). When a veteran has

- 10-

been diagnosed as having a specific condition and the diagnosed
condition is not listed in the Schedule for Rating Disabilities,
the diagnosed condition will be evaluated by analogy to a closely
related disease or injury in which not only the functions affected,
but the anatomical localization and symptomatology are closely
analogous. 38 C.F.R. 4.20 (1998). When eczema [psoriasis] is
manifested by ulceration or extensive exfoliation or crusting, and
systemic or nervous manifestations, or is exceptionally repugnant,
a 50 percent evaluation is assigned. If there is constant exudation
or itching, extensive lesions, or marked disfigurement, a 30
percent evaluation is assigned. With exfoliation, exudation or
itching, if involving an exposed surface or extensive area, eczema
[psoriasis] is assigned a 10 percent evaluation. When eczema
[psoriasis] has slight, if any, exfoliation, exudation or itching,
if on a nonexposed surface or small area, a noncompensable
evaluation is assigned. 38 C.F.R. Part 4, Diagnostic Code 7806
(1998).

There is also a note at the bottom of 38 C.F.R. 4.118 (1998) which
says:

NOTE: The most repugnant conditions may be submitted for central
office rating with several unretouched photographs. Total
disability ratings may be assigned without reference to Central
Office in the most severe cases of pemphigus 4, 5 and dermatitis
exfoliativa with constitutional symptoms.
----------------------------------------------------------------
4 Pemphigus involves blistering of the outer (epidermal) layer of
the skin and mucous membrane. It is an autoimmune disorder where
the immune system produces antibodies against specific proteins in
the skin and mucous membrane." See http://www.healthanswers.com. 
5 The Board has also considered whether it should provide the
veteran with notice and an opportunity to respond to the Internet
reference relating to pemphigus before entering a final decision.
The reference to the internet is merely to provide a definition of
the terms in question. The Board is not relying on this definition
as a basis for deciding this appeal. Consequently, the Board
believes there is no need to provide the veteran

- 11 - 

The veteran's skin condition has been described as follows:

Disseminated plaque-type psoriasis is scattered over the trunk,
extremities, and post-auricular areas. The degree of severity is
moderated somewhat by the current medication.

DIAGNOSIS: Psoriasis, chronic, widespread, moderately severe.

Skin Examination, December 6, 1994. She has not been diagnosed with
pemphigus or dermatitis exfoliativa. Instead, she has been rated at
the maximum allowable rate of 50 percent. Yet, a review of the
record does not reveal that the RO expressly considered referral of
the case to the Chief Benefits Director or the Director,
Compensation and Pension Service, of the VA, for the assignment of
an extraschedular rating under 38 C.F.R. 3.321(b)(1) (1998).

The Court has held that the Board is precluded by regulation from
assigning an extraschedular evaluation under 38 C.F.R. 3.321(b)(1)
(1998) in the first instance; however, the Board is not precluded
from raising this question, and, in fact, is obligated to liberally
read all documents and oral testimony of record and identify all
potential theories of entitlement to a benefit under the law and
regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). In light of
this mandate, the Board will refer the question of the
applicability of 38 C.F.R. 3.321(b)(1) (1998) to the facts

with notice and an opportunity to respond to the internet reference
relating to pemphigus prior to entering a final decision.

12 -

of this case with respect to the veteran's service-connected
psoriasis back to the RO for such further action as is deemed
appropriate.

II. New and Material Evidence

In the early 1990's, the veteran submitted a claim for entitlement
to service connection for psoriatic arthritis. While the veteran
had complaints of pain in her joints, after undergoing a VA fee-
basis medical examination, the examiner did not diagnosis the
veteran as having psoriatic arthritis. Letter from Dr. A.-L.
Graybiel, December 14, 1992. Volume 3. Instead of giving a
diagnosis of psoriatic arthritis, Dr. Graybiel wrote:

The patient has a history of psoriasis and a history of arthritis.
There is no evidence of inflammatory joint disease at the present
time. She does have tender areas compatible with fibromyalgia and
I suspect that most of her complaints are related to fibromyalgia
alone.

Although Dr. Graybiel's conclusion that the veteran was not
suffering from psoriatic arthritis was different than the
conclusions written by the veteran's dermatologist, the RO
concluded that the evidence was not in equipoise, and it denied the
veteran's claim. VA Form 21-6796, Rating Decision, February 18,
1993. The veteran was notified of this decision but she did not
appeal. Thus, that 6 decision became final.
----------------------------------------------------------------
6 A decision of a duly-constituted rating agency or other agency of
original jurisdiction is final and binding as to all field offices
of the Department as to written conclusions based on evidence on
file at the time the veteran is notified of the decision. 38 C.F.R.
3.104(a) (1998). Such a decision is not subject to revision on the
same factual basis except by a duly constituted appellate
authority. Id. The veteran has one year from notification of a
decision of the agency of original jurisdiction to file a notice of
disagreement (NOD) with

- 13 - 

Fresh medical treatment records were then submitted by the veteran
with respect to psoriatic arthritis. Specifically, these records
noted that the veteran was actually suffering from said condition.
See miscellaneous documents, volume 4. Another VA examination was
consummated in December 1994. Joints Exam, December 2, 1994. Volume
4. Upon completion of the examination, the following diagnosed was
given:

IMPRESSION: Possible mild, minimal psoriatic arthritis. The only
significant changes are those of the feet which might be
degenerative rather than psoriatic. On the physical examination
today, there is no heat, redness or swelling of any joint, but
there is tenderness of shoulders, and posterior neck and feet.
There are not enough findings, criteria to satisfy a diagnosis of
definite psoriatic arthritis. The changes in her feet are
suspicious but her hands are normal on examination today.

These records were then forwarded to the RO for review. The RO
concluded that new evidence had been submitted but that such
evidence was not material to warrant a change in the previous
denial of benefits. The RO further concluded that since a
definitive diagnosis of psoriatic arthritis had not been given
during the December 1994 Joints Examination, service connection
could not be granted. The veteran was notified of this decision,
and she has appealed to the Board for review.

In order to reopen a claim which has been previously denied and
which is final, the claimant must present new and material
evidence. 38 U.S.C.A. 5108 (West 1991
---------------------------------------------------------------
the decision, and the decision becomes final if a NOD is not filed
within that time. 38 U.S.C.A. 7105(b) and (c) (West 1991 & Supp.
1998); 38 C.F.R. 3.160(d) and 20.302(a) (1998).

- 14 - 

& Supp. 1998). New and material evidence means evidence not
previously submitted to agency decision makers which bears directly
and substantially upon the specific matter under consideration,
which is neither cumulative nor redundant, and which by itself or
in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a) (1998); see also Hodge v. West, 155
F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally denied
claim, the VA must perform a three-step analysis. Elkins v. West,
12 Vet. App. 209 (1999). First, it must be determined whether the
evidence submitted by the claimant is new and material. Second, if
new and material evidence has been presented, it must be
determined, immediately upon reopening the claim, whether the
reopened claim is well grounded pursuant to 38 U.S.C. 5107(a) (West
1991 & Supp. 1998) based upon all the evidence and presuming its
credibility.

The Court concluded in Elkins that the Federal Circuit in Hodge
effectively "decoupled" the relationship between determinations of
well-groundedness and of new and material evidence by overruling
the "reasonable-possibility-of-a-change-in-outcome" test
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991). There
is no duty to assist in the absence of a well-grounded claim. Epps
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub
nom. Epps v. West, 118 S.Ct. 2348 (1998). See also Winters v. West,
No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Third, if the reopened claim is well grounded, the VA may evaluate
the merits of the claim after ensuring that the duty to assist
under 38 U.S.C. 5107(b) (West 1991 & Supp. 1998) has been
fulfilled.

In the rating decision on appeal, the RO adjudicated this issue
according to the definition of material evidence enunciated in
Colvin (". . . a reasonable possibility that the new evidence, when
viewed in the context of all the evidence, both new and

- 15 -

old, would change the outcome" of the final decision). The Federal
Circuit in Hodge declared this definition of material evidence
invalid. Therefore, the determination as to whether the veteran has
submitted new and material evidence to reopen this claim will be
made pursuant to the definition of new and material evidence
contained in 38 C.F.R. 3.156(a) (1998), as discussed above.

The Board adds, however, that there is no prejudice to the veteran
resulting from the Board's consideration of this claim, pursuant to
Hodge and its progeny, in that she was provided notice of the
applicable laws and regulations regarding new and material
evidence, including 38 C.F.R. 3.156 (1998). See Bernard v. Brown,
4 Vet. App. 384 (1993). Furthermore, the Board's review of this
claim under the more flexible Hodge standard affords the veteran a
less stringent "new and material" evidence threshold to overcome.

Service connection means that the facts, shown by evidence,
establish that a particular injury or disease resulting in
disability was incurred in the line of duty in the active military
service or, if pre-existing such service, was aggravated during
service. 38 U.S.C.A. 1110 and 1131 (West 1991 & Supp. 1998); 38
C.F.R. 3.303(a) (1998). Yet, it is the responsibility of the person
seeking entitlement to service connection to present a well-
grounded claim. 38 U.S.C.A. 5107 (West 1991 & Supp. 1998).
Generally, a well-grounded claim is a "plausible claim, one which
is meritorious on its own or capable of substantiation." Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). In order to be well grounded,
a claim for service connection must be accompanied by supporting
evidence that the particular disease, injury, or disability was
incurred in or aggravated by active service; mere allegations are
insufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992);
Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be well
grounded. It requires competent (medical) evidence of a current
disability; competent (lay or medical) evidence of incurrence or
aggravation of disease or injury in service; and

- 16 -

competent (medical) evidence of a nexus between the in-service
injury or disease and the current disability. Epps, 126 F.3d at
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d
604 (Fed.Cir. 1996) (table). This third element may be established
by the use of statutory presumptions. Caluza, 7 Vet. App. at 506.
Creditability of the evidence is presumed in determining whether a
claim is well grounded. Id. at 504.

The evidence received subsequent to February 1993 is presumed
credible for the purposes of reopening the veteran's claim unless
it is inherently false or untrue, or it is beyond the competence of
the person making the assertion. Duran v. Brown, 7 Vet. App. 216,
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). Since the
February 1993 rating decision, the following evidence has been
received:

(1) the veteran's written contentions;

(2) oral testimony given before an RO hearing officer in October
1994;

(3) VA outpatient medical records showing a diagnosis of psoriatic
arthritis;

(4) various VA outpatient treatment records;

(5) various VA examinations.

To the extent that the veteran contends that she currently has
psoriatic arthritis and that this condition is related to her
service-connected psoriasis, this evidence is not new. She is
merely repeating assertions that she has made previously. This
evidence is cumulative of evidence associated with the claims file
at the time of the February 1993 rating decision and is not new for
purposes of reopening a claim.

17 -

The rest of the evidence received since February 1993, as detailed
above, is new in that it was not previously of record. It is
necessary, therefore, to decide if this evidence is material. To be
material, it must tend to prove the merits of each essential
element that was a basis for the prior denial. Therefore, in order
to be material, there would have to be, competent evidence tending
to show that the veteran currently has psoriatic arthritis and that
this condition was incurred in or related to a condition she
suffered therefrom while in service or is related to a service-
connected disability.

None of the new evidence is material. First, although there are VA
outpatient treatment records showing a diagnosis of psoriatic
arthritis, there are no test results which substantiate such a
diagnosis. Second, and more importantly, a VA examination conducted
in December 1994 that was accomplished specifically for the purpose
of determining whether the veteran had psoriatic arthritis came up
negative. At best, the examiner could only provide an equivocal
supposition.

The Court has made it clear, Tirpak v. Derwinski, 2 Vet. App. 609
(1992) and Gabbard v. Derwinski, No. 90-1463, (U.S. Vet. App. Sept.
21, 1992), that medical possibilities and unsupported medical
opinions carry negligible probative weight. Additionally, the Court
in Tirpak further commented that medical evidence which merely
indicates that the alleged disorder "may or may not" exist, or "may
or may not be related", is too speculative to establish the
presence of the disorder claimed. See also Perman v. Brown, 5 Vet.
App. 237, 241 (1993) (an examining physician's opinion to the
effect that he cannot give a "yes " or "no " answer to the question
of whether there is a causal relationship between emotional stress
associated with service-connected post- traumatic stress disorder
and the later development of hypertension is "non-evidence')
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); Kates v.
Brown, 5 Vet. App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet. App.
609, 610-11 (1992)); Stegman v. Derwinski, 3 Vet. App. 228, 230
(1992) (evidence favorable to the veteran's claim that does little
more than suggest a

- 18 - 

possibility that his illnesses might have been caused by service
radiation exposure is insufficient to establish service
connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's
statement that the veteran may have been having some symptoms of
multiple sclerosis for many years prior to the date of diagnosis
deemed speculative); see also Dyess v. Derwinski, 1 Vet. App. 448,
453-54 (1991).

Hence, since a VA physician in 1992 and again in 1994 could not
positively diagnosis the veteran as having psoriatic arthritis, any
statements made with speculative subjunctives constitutes "non-
evidence" with no positive or negative weight. Moreover, as stated
above, none of the veteran's treating physicians have ever provided
any explanatory comments as to their rationale for their adoption
of the veteran's contention. An examiner's opinion must be
supported by clinical evidence and not merely general conclusions
based on a history furnished by the appellant. Black v. Brown, 5
Vet. App. 177, 180 (1993). Consequently, their suppositions are no
better than the facts alleged by the claimant, and may be accorded
little weight with regard to the existence (or etiology) of a
claimed disability. See also LeShore v. Brown, 8 Vet. App. 406
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993). Thus, there
remains a lack of medical evidence showing that the veteran
currently has psoriatic arthritis.

Additionally, the veteran's contentions that she has psoriatic
arthritis and it is related to her service-connected psoriasis are
neither material nor competent evidence. There is no evidence that
she possesses the requisite medical knowledge to render a probative
opinion on a matter requiring medical expertise. See Edenfield v.
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 74;
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). Accordingly, the Board
finds that the evidence received subsequent to February 1993 is not
new and material and does not serve to reopen the veteran's claim
for service connection for psoriatic arthritis. 38 U.S.C.A. 5108
and 7105 (West 1991 & Supp. 1998); 38 C.F.R. 3.156(a) (1998).

- 19 -

The veteran may argue that this claim should be remanded to obtain
an opinion as to whether the veteran currently has psoriatic
arthritis. That is, since the most recent VA medical examination
could not positively diagnosis psoriatic arthritis, another
examination should be conducted so that a doctor may state
categorically that she does not suffer from psoriatic arthritis.
Although the Board has determined that the veteran has not
submitted new and material evidence sufficient to reopen her claim,
the Court has held that while evidence submitted by an appellant
may be insufficient to reopen the claim, it may nevertheless be
sufficient to give rise to the statutory duty to assist in the
claim's factual development. See White v. Derwinski, 1 Vet. App.
519 (1991); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Marciniak v.
Brown, 10 Vet. App. 198 (1997). The statutory duty to assist
includes the conduct of a thorough and contemporaneous medical
examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, however, it is the determination of the Board that
none of the evidence submitted by the veteran gives rise to the
duty to assist. There is no indication in the record that returning
this claim for another VA examination and/or medical opinion would
plausibly lead to the development of new and material evidence.
Given the fact that there is no evidence of record indicating that
the veteran has received a medically substantiated diagnosis of
psoriatic arthritis since December 1994, it is speculation that an
examination would produce evidence connecting a current diagnosis
of psoriatic arthritis. As such, the Board determines that an
additional VA examination is not warranted. See Elkins v. Brown, 9
Vet. App. 391, 398 (1995) (citing 38 C.F.R. 3.304(c) (development
of evidence will be accomplished when deemed necessary)).

III. Earlier Effective Date

The veteran has also argued that she should be entitled to an
earlier effective date for the granting of service connection for
PTSD. The effective date that has been assigned is July 6, 1994.
She contends that her claims folder contained a medical

20 -

diagnosis of PTSD prior to July 1994 and that she should be in
receipt of benefits from the day in which she was diagnosed with
this disorder. In essence, the veteran is asking that the Board
find that clear and unmistakable error was committed by the RO when
it denied service connection for PTSD in February 1993.

The governing statutory and regulatory provisions expressly
stipulate that the effective date for the granting of disability
compensation is the day following separation from active service or
the date that the entitlement arose if the claim is received one
year after separation from service. When a claim is received more
than one year after the date of service separation, the effective
date for the granting of disability benefits is the later of the
dates that the claim was received or that the entitlement arose. 38
U.S.C.A. 5110 (West 1991 & Supp. 1998); 38 C.F.R. 3.400 (1998).
Additionally, an earlier effective date for the veteran's PTSD
would be possible if the February 1993 decision that denied service
connection for PTSD was clearly and unmistakably erroneous. 38
C.F.R. 3.105(a) (1998).

A clear and unmistakable error claim is a collateral attack on a
final regional office decision. Smith (William) v. Brown, 35 F.3d
1516, 1527 (Fed. Cir. 1994). Clear and unmistakable error is a very
specific and unique type of error. It is the kind of legal or
factual error that demands the conclusion that the result of the
decision would have been greatly different but for the error. Even
where the premise of error is accepted, if it is not absolutely
clear that a different result would have ensued, the error
complained of cannot be clear and unmistakable. Russell v.
Principi, 3 Vet. App. 310 (1992).

Simply to claim clear and unmistakable error on the basis that
previous adjudications had improperly weighted and evaluated the
evidence can never rise to the stringent definition of clear and
unmistakable error. Also, broad allegations of failure to follow
regulations or any other non-specific claim of error does not
classify as clear and unmistakable error. See Russell v. Principi,
3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 40 (1993),
motion for review en banc denied

- 21 - 

Feb. 3, 1994 (per curium). If a veteran raises clear and
unmistakable error, there must be some degree of specificity as to
what the alleged error is and, that if true, would be clear and
unmistakable error on its face, with persuasive reasons given as to
why the result would have been manifestly different but for the
alleged error. Id., Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear and
unmistakable error' must be based on the record and the law that
existed at the time of the prior AOJ or BVA decision." Russell v.
Principi, 3 Vet. App. 310, at 314 (1992). Either the correct
facts', as they were known at the time, were not before the
adjudicator, or the statutory or regulatory provisions existent at
the time were incorrectly applied. Olson v. Brown, 5 Vet. App. 430,
433 (1993). There must be more than a disagreement as to how the
facts were weighted or evaluated, and the error must be outcome
determinative. Russell v. Principi, 3 Vet. App. 310, 313 (1992). If
there was a clear error in judgment or the conclusion was not based
on a consideration of the relevant factors involved in the claim or
not in accordance with the law, the Board must decide that a clear
and unmistakable error was made, and reverse the prior decision.
Porter v. Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet.
App. 430 (1993); Russell v. Principi, 3 Vet. App. 310 (1992).

As previously reported, in April 1991, the veteran submitted a
claim for entitlement to service connection for PTSD. She contended
that her PTSD was related to a rape that occurred in 1976 while she
was in the US Army. To support her claim, she provided written
statements that explained what occurred during the rape. She also
proffered medical treatment records and succumbed to a psychiatric
examination at the VA Medical Center. Upon completion of the
examination, she was diagnosed as having PTSD. The records were
sent to the RO for evaluation whereupon the RO concluded that
evidence had not been submitted by the veteran that proved that she
had been raped. VA Form 21-6796, Rating Decision, February 18,
1993.

- 22 -

The Board has noted that the claims file is now composed of six
different volumes. At the time of the February 1993 RO rating
decision, the file comprised of three files stemming from September
1976 to February 1993. In Volume 1, and in backward chronological
order, appears the veteran's service medical records which are
negative for any findings or suggestions of rape. However, within
four pages of the service medical records appears a letter, dated
October 12,, 1976, that says that ". . . the patient [was] raped
approximately five weeks previously." This means that the rape
would have occurred while the veteran was still in the military and
on active duty. The letter goes on to describe gynecological
surgery that was performed on the veteran as a result/complication
of the rape.

Further on in the claims folder, on March 31, 1976, the RO granted
service connection for the surgical complications of pregnancy [a
right salpingectomy]. These complications were the result of the
rape. The RO did not attempt to confirm through police records or
other methods of investigation the accuracy of the statement. It
did not ask for additional statements by the veteran, family
members, or other individuals who might have been able to
corroborate her claim. Instead, in essence, it gave defacto
recognition of the rape during service. The Board also notes that
fifteen years later, when Dr. Gahagan submitted his letter to the
RO, he specifically repeated his assertions that the veteran had
been raped while in service. Letter from Dr. Gahagan, July 29, 199
1. Volume 3. The RO accepted the letter and although it did not
agree with Dr. Gahagan's medical conclusions, it did not refute his
assertion that the veteran had been raped in 1976.

Yet, does this defacto recognition of the rape give rise to a
clearly and unmistakably erroneous decision in February 1993? That
is, was there evidence of record that would have called for a
different decision had the evidence been examined? 38 C.F.R. 3.104
(1998). The Board finds that there would have been a different
decision and that the RO committed clear and unmistakable error in
its February 1993 decision. Here the RO could not disregard its
previous decisions and actions. That is, the RO could not neglect
its previous decisions that gave defacto

- 23 - 

acknowledgment of the rape while in service. It could not be
arbitrary and capricious and decide that the statements made the
veteran and Dr. Gahagan were sufficient to support her claim for a
physical ailment but were insufficient to buttress her claim for a
psychiatric disability. Moreover, recognizing the validity of the
statements would not just produce mere disagreement about how the
facts were interpreted by the RO. They would produce a totally
different decision in that the statements would verify the
stressors that, in turn, resulted in the veteran's development of
PTSD. Therefore, it is the conclusion of Board that clear and
unmistakable error was committed by the RO when it denied
entitlement to service connection for PTSD in 1993.

Nevertheless, having decided that clear and unmistakable error was
committed, what does this mean for the veteran? As the Board noted
earlier, the governing statutory and regulatory provisions
expressly stipulate that the effective date for the granting of
disability compensation is the day following separation from active
service or the date that the entitlement arose if the claim is
received one year after separation from service. When a claim is
received more than one year after the date of service separation,
the effective date for the granting of disability benefits is the
later of the dates that the claim was received or that entitlement
arose, whichever is later. 38 U.S.C.A. 5110 (West 1991 & Supp.
1998); 38 C.F.R. 3.400 (1998).

The veteran applied for service connection for PTSD on April 18,
1991. Since the Board has found that the RO committed error with
its denial of benefits in February 1993, and that service
connection for PTSD should have been granted, the effective date
for the granting of benefits would be the date that the application
for benefits was received. Since the application was received on
April 18, 1991, pursuant to 38 U.S.C.A. 5110 (West 1991 & Supp.
1998) and 38 C.F.R. 3.400 (1998), the effective date for the
assignment of a 50 percent disability rating for PTSD would be
April 18, 1991.

- 24 -

ORDER

1. Entitlement to an increased evaluation for psoriasis is denied.

2. New and material evidence has not been submitted in support of
this claim for service connection for psoriatic arthritis, and the
claim has not been reopened. The benefit sought on appeal is
denied.

3. Entitlement to an effective date of April 18, 1991, for the
award of a 50 percent evaluation for PTSD is granted.

REMAND

Although the veteran is service-connected for PTSD, she also
maintains that she should receive VA benefits for depression and a
bipolar disorder. A review of the many psychiatric records indicate
that the veteran has experienced a bipolar disorder and depression
for a number of years. At times, she has been diagnosed with all
three conditions - PTSD, a bipolar disorder, and depression. To the
reader, it is unclear whether all.three conditions are somehow
inextricably intertwined and what manifestations are separate and
distinct.

Therefore, it is the opinion of the Board that additional,
clarifying information is needed prior to the Board's issuance of
a decision on the merits of the veteran's claim for entitlement to
service connection for a bipolar disorder and depression. The Board
believes that a psychiatrist should examine the veteran, review her
complete record, and then explain, in layman's terms, what type of
psychiatric disorder or disorders the veteran now suffers
therefrom. Moreover, it is further concluded that if the Board
attempted now to issue a decision on the merits of the claim, thus
forcing the Board to make unsubstantiated medical judgments
concerning the veteran's mental health, the Board would be
violating the precepts

- 25 -

set down in Thurber v. Brown, 5 Vet. App. 119, 122 (1993),
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) (Hatlestad II),
and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition to the possibility that the psychiatric illnesses may
all be inextricably intertwined with one another, it may also be
that the veteran's service-connected PTSD is aggravating or
affecting her other mental conditions. If this were the case, then
the veteran might be eligible for additional benefits in accordance
with Allen v. Brown, 7 Vet. App. 439 (1995). In Allen the Court
held that, pursuant to the provisions of 38 U.S.C.A. 1110 and 38
C.F.R. 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a
service-connected condition, such veteran shall be compensated for
the degree of disability (but only that degree) over and above the
degree of disability existing prior to the aggravation." See Allen
v. Brown, 7 Vet. App 439 (1995).

Thus, in accordance with the precepts of Allen, the claim should
also be remanded to the RO in order to determine whether veteran's
service-connected PTSD is etiologically related to the bipolar
disorder and/or depression. Additionally, the RO must decide
whether the PTSD is aggravating any other psychiatric disabilities
or whether it has caused an increase in the severity of any other
mental disorders.

Also, during the course of this appeal, the laws and regulations
governing the evaluation of mental disorders have been changed. The
effective date of said change was November 7, 1996. See 38 C.F.R.
4.125, 4.126, 4.130, as amended by 61 Fed. Reg., No. 196, 52695-
52702 (October 8, 1996). In particular, 38 C.F.R. 4.125(a) now
provides that:

If the diagnosis of a mental disorder does not conform to DSM-IV or
is not supported by the findings on the examination report, the
rating agency shall return the report to the examiner to
substantiate the diagnosis.

26 - 

Inasmuch as the appellant has not undergone a comprehensive
psychiatric examination in accordance with these changes, the Board
believes that she should be re-examined to ascertain the nature and
severity of any psychiatric condition from which she may now be
suffering. Moreover, since the RO has not adjudicated the
appellant's claim under the new laws and regulations, and in order
to ensure that the appellant receives her due process rights, the
case must be remanded to the RO for additional development.

The veteran has also requested an earlier effective date for the
issuance of a total rating based on individual unemployability. The
effective date of the rating was June 6, 1994. This was also the
date on which the original granting of benefits for PTSD was
determined. Since the Board has, as a result of this decision,
assigned an earlier effective date for the assignment of benefits
for PTSD, this portion of the veteran's claim is held in abeyance
and returned to the RO for processing. That is, the claim is being
returned to the RO so that it may implement the Board's actions. It
may come to pass that as a result of the Board's action in granting
an earlier effective date for PTSD that an earlier effective date
for a total rating based on individual unemployability may be
assigned. Such an action by the RO would neutralize any action the
Board might prematurely take on this issue. Therefore, this issue
is returned to the RO for additional administrative processing.

Finally, the veteran has requested a compensable evaluation for the
residuals of a right salpingectomy. She has been service-connected
for this condition since 1976. In 1987 she applied for benefits for
a total hysterectomy claiming that this surgery was as a result of
her service-connected salpingectomy and rape. She was subsequently
denied benefits. The RO wrote in its denial that benefits were not
granted because medical evidence etiologically linking the surgery
with the veteran's service-connected disability or with her
military service had not been presented. VA Form 21-6796, Rating
Decision, June 8, 1987.

- 27 -

Four years later, the much-discussed letter from Dr. Gahagan was
received at the RO. However, even though such a letter would be
considered new and material evidence sufficient to reopen the
veteran's claim for the residuals of a hysterectomy, no action was
ever taken by the RO with respect to the letter. The Board notes
that even if the veteran did not specifically raise the issue, the
proffering of such a letter would be considered an informal claim
pursuant to Glarner v. US Department of Veterans Administration, 30
F.3d 687 (6th Cir. 1994).

In Glarner the appellant visited the Disabled American Veterans'
(DAV) office in the VA Medical Center. While there, he stated that
he wanted to file a negligence claim (a Federal Torts Claim Act
action) against the government in addition to his claim under 38
U.S.C.A. 1151 (West 1991). The negligence action was not started,
and eventually the VA concluded that the veteran had waited too
long to file his claim against the government. The 6th Circuit
Court of Appeals disagreed with the VA. The Court found that when
the veteran went to the DAV office, the VA was constructively put
on notice that a claim was indeed made. While the Court found that
the veteran had not filled out all of the paperwork necessary to
file a claim, the VA still had a duty to investigate the matter in
order to ensure the veteran was granted due process.

In applying the dictum in Glarner to the present case, the
appellant forwarded to the RO various documents from Dr. Gahagan
along with letters written to him telling him of her intent of
filing for VA claims. While she did not file a formal application
to reopen her claim, the Board believes that when she forwarded the
various documents to the RO, she was expressing her intent to file
a claim. Per 3 8 C.F.R. 3.155(a) (1994), an informal claim may be
considered any communication or action, indicating an intent to
apply for one or more benefits under the laws administered by the
VA from a claimant, his or her duly authorized representative, a
Member of Congress, or some person acting as a next-friend of a
claimant who is not sui juris may be considered an informal claim.
In other words, since the veteran forwarded the various documents
to the RO, she put the RO on

- 28 -

notice of her intent to file a claim under 38 U.S.C.A. 7104 (West
1991 & Supp. 1998). Moreover, the Board believes that the RO had a
duty to assist the veteran in the processing of her informal claim.

Yet, what does this have to do with the veteran's claim for a
compensable evaluation for the residuals of a right salpingectomy?
The Board believes that this issue is intertwined with surgical
residuals of a hysterectomy for the following reasons:

a. If the claim is reopened and service connection is granted for
the residuals of a total hysterectomy, such an action would subsume
the increased evaluation issue.

b. If the claim is not reopened and the veteran remains solely
service-connected for the residuals of a right salpingectomy, the
RO must determine, based on her total hysterectomy, whether the
veteran's disability has become "static ". That is, if, as a result
of the hysterectomy, the veteran no longer has residuals of a right
salpingectomy, this should be explained to her and said disability
should be ruled "static " or incapable of changing.

Thus, this issue should also be returned to the RO for additional
development and so that this matter may be resolved.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The veteran should be examined by a Board of two psychiatrists
who have not previously examined her to

- 29 -

determine what type or types of psychiatric disorder the veteran
now suffers therefrom. Each psychiatrist should conduct a separate
examination with consideration of the criteria for depression,
PTSD, and a bipolar disorder. The examination should be conducted
in accordance with the DSM IV. The examiners should in concert
determine the relationship of any disorders found (including
etiological origin and secondary causation), and specify which
symptoms are associated with each disorder. If certain
symptomatology is common to the disorders identified, it should be
so specified. The RO should request that the examiners express an
opinion as to whether each found condition (and the symptoms and
manifestations thereof) overlays one another and when each
condition began.

The report of the examination should include a complete rationale
for all opinions expressed. All necessary studies or tests
including psychological testing and evaluation are to be
accomplished. The entire claims folder and a copy of this Remand
must be made available to and reviewed by the examiners prior to
the examination.

2. The RO should review all requested reports and determine if they
are adequate for rating purposes and in compliance with this
remand. If they are not, they should be returned to the originator
for supplemental action.

30 - 

Following completion of the requested development, the veteran's
claim should be readjudicated. If the decision remains unfavorable,
she and her accredited representative should be given a
supplemental statement of the case and allowed sufficient time for
a response. Thereafter, the claim should be returned to the Board
for further consideration.

No action is required of the veteran until she is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

- 31 -

